Citation Nr: 0820886	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In August 2007, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

In September 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC to 
afford the veteran a VA examination.  This action completed, 
the matter has properly been returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The veteran does not currently suffer from a "bilateral 
hearing loss" disability for VA purposes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In his October 2004 application for compensation, the veteran 
claimed service connection for bilateral hearing loss, 
contending that acoustic trauma while serving in the United 
States Army caused this disability.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The veteran was given a hearing evaluation prior to 
separation from service in December 1971.  Pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 
and 4,000 Hertz were 0, 0, 0, and 0 decibels, respectively.  
Pure tone thresholds measured in the left ear at 500, 1,000, 
2,000, and 4,000 Hertz were 10, 0, 0, and 0 decibels, 
respectively.  Speech recognition test scores were not listed 
nor were measurements at 3000 Hz.  On the veteran's report of 
medical history which he completed at the same time, the 
veteran does not indicate any problems with his hearing.  
This is evidence that the veteran did not have a hearing loss 
disability as set forth at 38 C.F.R. § 3.385 at separation 
from service.  

In October 2007, the veteran underwent a VA hearing 
evaluation in connection with his current claim.  Pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz were 20, 15, 10, 20, and 15 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 20, 15, 15, 
20, and 25 decibels, respectively.  Speech recognition test 
scores showed right ear discrimination at 94% and left ear 
discrimination at 96%.  

In the opinion of the VA examiner, there was no hearing loss 
related to the veteran's military service.  

The Board has reviewed the results of the veteran's most 
recent hearing evaluation and finds that the veteran 
currently does not met the criteria for a hearing loss 
disability set forth at 38 C.F.R. § 3.385.  

Simply stated, while the veteran may have been exposed to 
noise during his service, and while his hearing may not be as 
good as it once was, testing does not indicate that his 
hearing at this time would qualify as a "disability" for VA 
purposes. 

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a "disability."  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Based on all evidence of record, the preponderance of 
evidence shows that the veteran does not have a current 
hearing loss disability for VA purposes.  As such, his claim 
for service connection for bilateral hearing loss must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).
The duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

The remaining VCAA duty to notify was satisfied prior to the 
RO's rating decision by way of a letter sent to the veteran 
in November 2004 that informed him of what evidence was 
required to substantiate his claim and of the veteran's and 
VA's respective duties for obtaining evidence.  This letter 
was sent prior to the initial adjudication by the RO.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and private treatment records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  A VA 
examination was afforded the veteran in October 2007.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The veteran's appeal is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


